Citation Nr: 1543452	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

4.  Entitlement to a compensable initial evaluation for a left ear hearing loss disability.

5.  Entitlement to a compensable initial evaluation for residuals, fracture 5th finger, left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issue of entitlement to service connection for bladder cancer has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, right ear hearing loss disability, and a left knee disability, as well as entitlement to a compensable rating for left ear hearing loss disability, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

In September 2015, additional evidence was added to the Veteran's electronic claims file consisting of a problem list dated from September 2006 to June 2015.  Although it appears that this evidence was received after the June 2015 supplemental statement of the case, it is not pertinent to the issue being decided herein and thus there is no prejudice to the Veteran in deciding the issue below without first remanding the case to the AOJ for its initial review.  38 U.S.C.A. § 20.1304(c).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran's residuals, fracture 5th finger, left hand, is manifested by occasional pain and stiffness; there is no evidence of amputation without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for residuals, fracture 5th finger, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Since the appellate issue of entitlement to a compensable rating for residuals, fracture 5th finger, left hand, is a downstream issue from that of service connection (for which a VCAA letter was duly sent in September 2009), another VCAA notice is not required.  VAOPGCPREC 8-2003.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and private treatment records.  In addition, the appellant was provided with a VA left finger examination in January 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report on file contains sufficient findings with which to properly evaluate the appellant's service-connected residuals, fracture 5th finger, left hand, and is thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report is predicated on findings necessary to evaluate the appellant's left little finger disability under the applicable rating criteria. 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Increased Initial Evaluation for Residuals, Fracture 5th Finger, Left Hand

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Discussion

Service treatment records show a left hand injury in February 1969 involving a fracture to the Veteran's distal left 5th metacarpal.  He was given a cast and advised to return to the clinic in three weeks.

The Veteran reported in September 2009 that his left little finger "climbs over" the next finger when clenching his fist.  He also said that he at times has pain in the left hand to the point that it "hurts considerably to use it".  

At a VA examination finger examination in January 2010, the Veteran reported occasional pain with some stiffness.  He denied any weakness, stiffness, heat, redness, or instability.  He also denied any problems with endurance or repetitive use.  He did not take medications, use braces, or have any surgery related to the left finger.  He said overuse may cause pain to flare for a couple of days which resolves spontaneously.  He estimated that he may get a flare two to three times per month with no noted lost range of motion during flares.  On examination the Veteran had full range of motion of the 5th digit with normal strength.  He was able to oppose to the thumb with normal strength and was able to pick up a paperclip using only his thumb and little finger.  The only abnormality identified was slight crossing of the little finger over the ring finger when making a fist.  There was no pain on palpation.  The examiner gave an impression of broken little finger, left hand, well healed.

Findings at a March 2011 VA examination for the right hand included range of motion findings for the left little finger.  These findings revealed limitation of motion of the left little finger with no objective evidence of pain on range of motion or following repetitive motion, and no additional limitation of motion.  

This disability is evaluated as noncompensable under Diagnostic Code 5230, for limitation of motion of the ring or little finger.  This code provides a noncompensable rating for any limitation of motion of either finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230. 

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria as noted above, any limitation of motion of the little finger of either hand is noncompensable.  Id.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1   (2011) provide that actually painful, unstable, or mal-aligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger. 

Review of the schedular criteria also does not indicate another diagnostic code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  Thus, a compensable schedular rating is not warranted. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's left little finger disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a compensable initial evaluation for residuals, fracture 5th finger, left hand, is denied.

REMAND

Diabetes Mellitus, Type II

The Veteran claims that he is entitled to service connection for his diagnosed diabetes mellitus, type II, due to exposure to herbicides while in Vietnam.  In this regard, the law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam (RVN).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, type 2 diabetes (diabetes mellitus), shall be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307(a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  The Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

In the instant case, the Veteran asserted in a September 2009 statement that in addition to serving aboard the USS Kitty Hawk in the shores off of Vietnam, he occasionally flew as a plane captain.  He said his friend recalls that they may have made an emergency landing in Vietnam to fix a failed hydraulic system and that this would have occurred in late 1968 or early 1969, but he didn't have any evidence to substantiate this.   

On October 6, 2009, the RO received a response from the service department stating that it could not determine whether or not the Veteran had in-country service in the RVN.  They provided that the Veteran was attached to a unit, VAH-4, that could have been assigned to ship or to shore.  The unit was credited with Vietnam service; however, the records provided no conclusive proof of in-country service.

In December 2009, the RO's Joint Services Records Research Center (JSRRC) Coordinator determined in a Memorandum that that Agent Orange exposure could not be conceded because the evidence of record did not show service in-country in the RVN, duty in her inland waterways, or an allegation or proof of visitation in the RVN.

The Veteran suggested in an October 2009 statement that obtaining the flight records may substantiate his report of landing in RVN.  However, it does not appear that an attempt has been made to obtain this evidence or that an attempt has been made to obtain the ship's deck logs.  Thus, on remand, the flight records and ship's deck logs should be obtained for the identified time period (late 1968, early 1969) in an attempt to confirm whether the Veteran was in Vietnam and therefore was exposed to Agent Orange.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.

Left Knee Disability

The Veteran asserts that he has a current left knee disability due to an inservice left knee injury.  His service treatment records show that he injured his left knee in December 1969 and was seen three days later complaining of knee pain when climbing ladders.  Findings at that time showed slight swelling and marked tenderness to palpation over the knee cap but no discoloration.  The Veteran was not diagnosed as having a left knee disability at that time and no mention of the condition was made on his separation examination report in May 1970.  

Postservice evidence includes a September 2009 VA primary care note relaying the Veteran's report that he underwent left knee surgery at the Orthopedic Center of the Rockies in 2006 at the Loveland Facility.  He said the surgery occurred due to a fall on a ladder when his left knee gave out.  He explained that his left knee periodically gave out on him ever since he injured it in service.  Unfortunately, it does not appear that the surgical records from the Orthopedic Center of the Rockies at the Loveland Facility or any records leading up to the surgery are on file or were ever requested.  These records must be obtained before this matter can be resolved since they are pertinent to the issue.  This is particularly so in light of a VA examiner's report in June 2015 that there was insufficient clinical evidence to show that the inservice left knee injury "became a chronic condition or was related to the '2004' surgical treatment", and that if additional medical documentation could be provided, the medical opinion could be revisited.

Accordingly, a remand is in order to obtain the outstanding evidence that pertains to the Veteran's left knee disability, to specifically include surgical records from the Orthopedic Center of the Rockies at the Loveland Facility for the period from 2004 to 2006.  38 U.S.C.A. § 5103A(b).

Hearing Loss Disability Claims

As the title page shows, this appeal includes the Veteran's claim of entitlement to service connection for right ear hearing loss disability, and entitlement to a compensable rating for left ear hearing loss disability.

In 2009, a VA examiner rendered an opinion negating a relationship between the Veteran's right hearing loss disability and service by noting that he had normal hearing at his service separation.  However, the absence of documented hearing loss in service or at separation from service is not fatal to a service connection claim for such disability, and a VA opinion based on the absence of hearing loss shown in service or at separation is inadequate.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Accordingly, on remand the Veteran must be afforded an adequate VA audio examination in order to determine whether any hearing loss disability in the right ear is due to his military service and conceded noise exposure.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides a veteran an examination in a service connection claim, the examination must be adequate). 

Furthermore, in light of the foregoing development being requested with respect to the claim for service connection for right hearing loss disability, consideration of the issue of entitlement to an initial compensable rating for left ear hearing loss disability will be deferred pending resolution of the claim for service connection for right ear hearing loss disability.  This is so due to the affect that granting the claim for service connection for right hearing loss disability may have on the Veteran's left hearing loss disability evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain copies of the deck logs and flight logs for the months of May and June 1972 for the USS Kitty Hawk.  The RO/AMC should specifically inquire as to whether troops that flew planes off of the USS Kitty Hawk landed in RVN.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  After obtaining the appropriate release of information forms where necessary, procure the surgical records from the Orthopedic Center of the Rockies at the Loveland Facility as well as the treatment records leading up to the surgery. I f any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e)(2). 
3.  If, and only if, the left knee surgical records from the Orthopedic Center of the Rockies at the Loveland Facility for the time period from 2004 to 2006 have been obtained and associated with the electronic claims file, afford the Veteran an appropriate VA orthopedic examination to determine whether any currently or previously diagnosed left knee disability is related to his military service.  All pertinent symptomatology, findings and diagnoses must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (a 50 percent degree of probability or higher) that any currently or previously diagnosed left knee disability is related to the Veteran's military service.

A complete rationale for all opinions must be provided.

4.  Afford the Veteran an appropriate VA audio examination to determine whether any currently or previously diagnosed right ear hearing loss disability is related to military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram by a state-licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims file and all electronic records must be made available to the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent probability or higher) that any currently or previously diagnosed right ear hearing loss disability is related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.

5.  After completion of the above, and after undertaking any other development it deems necessary, the RO/AMC should review the entire record, and readjudicate the claims on appeal.  If any benefit sought on appeal is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


